DETAILED CORRESPONDENCE
Status of the Application
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on April 21, 2021 has been entered.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 12, 15-17, and 21-26 are pending in the application.
Applicant’s amendment to the claims, filed on April 8, 2021, is acknowledged. This listing of the claims replaces all prior versions and listings of the claims. 
Applicant’s amendments to the specification and drawing figures, filed on April 8, 2021, are acknowledged.
Applicant’s remarks filed on April 8, 2021 in response to the final rejection mailed on February 12, 2021 have been fully considered.

Election/Restrictions
The elected subject matter is Group IV, claims 12, 15-17, and 21-23, the species of Imp1, and the species of ethyl acetate.
Claims 24-26 are withdrawn from consideration as being directed to a nonelected invention.

Drawings
According to 37 CFR 1.84(u)(1): 
(u) Numbering of views. 
(1) The different views must be numbered in consecutive Arabic numerals, starting with 1, independent of the numbering of the sheets and, if possible, in the order in which they appear on the drawing sheet(s). Partial views intended to form one complete view, on one or several sheets, must be identified by the same number followed by a capital letter. View numbers must be preceded by the abbreviation "FIG." Where only a single view is used in an application to illustrate the claimed invention, it must not be numbered and the abbreviation "FIG." must not appear. 
(2) Numbers and letters identifying the views must be simple and clear and must not be used in association with brackets, circles, or inverted commas. The view numbers must be larger than the numbers used for reference characters. 
Figures 1, 3, and 4 as filed on April 8, 2019 are objected to because view numbers must be preceded by the abbreviation "FIG." rather than “FIGURE”. Appropriate correction is required.

RESPONSE TO REMARKS: The applicant argues that Figures 1, 3, and 4 contain only a single view, and thus need to use the term “FIGURE.” 


Sequence Compliance
In order to perfect the requirements for a sequence listing, the specification must be amended to contain a statement in a separate paragraph that incorporates by reference the material in the ASCII text file of the sequence listing filed on July 30, 2019, identifying the name of the ASCII text file, the date of creation, and the size of the ASCII text file in bytes. See MPEP 2422.03.I and see MPEP 2422.03(a) for additional information pertaining to EFS-Web submission of sequence listings. 

Claim Objection
Claim 12 is objected to as lacking a semicolon following the “determining that a yeast…” step and in the interest of improving claim form and consistency, it is suggested that a semicolon be inserted immediately following the “determining that a yeast…” step.  

Claim Rejections - 35 USC § 112(b)
The rejection of claims 12, 15-17, and 21-23 under 35 U.S.C. 112(b) is withdrawn in view of the applicant’s claim amendment.


Claim 12 (claims 15-17 and 21-23 dependent therefrom) is indefinite in the recitation of “an otherwise identical yeast comprising a wild-type IMP complex” because it is unclear as to the intended meaning of “wild-type IMP complex”. In this case, a “wild-type IMP complex” can be interpreted as meaning a full-length, IMP complex that maintains inner membrane peptidase activity. Alternatively, since S. cerevisiae strain Y354 comprises an IMP1 allele that encodes a truncated IMP protein (see specification at p. 42 and 43, Examples 5 and 6) and strain Y354 is a wild-type (see, e.g., Meersman et al., Appl. Envrion. Microbiol. 82:732-746, 2016, particularly p. 733, Table 1; cited on Form PTO-892), a “wild-type IMP complex” can be interpreted as meaning a disrupted or partially deleted IMP complex such as the IMP complex of strain Y354. It is suggested that the applicant clarify the meaning of the phrase “an otherwise identical yeast comprising a wild-type IMP complex”.

Claim Rejections - 35 USC § 112(d)
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


Claim 21 is rejected under 35 U.S.C. 112(d) as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. Claim 12 has 

Claim Rejections - 35 USC § 112(a)
Claims 12, 15-17, and 21-23 are newly rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement.  The claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor had possession of the claimed invention. This rejection is necessitated by the applicant’s amendment to claim 12 to recite “measuring in the fermented product, a statistically significant reduction in the level of the at least one acetate ester…”
MPEP 2163.II.A.2.(a).i) states, “Whether the specification shows that applicant was in possession of the claimed invention is not a single, simple determination, but rather is a factual determination reached by considering a number of factors. Factors to be considered in determining whether there is sufficient evidence of possession include the level of skill and knowledge in the art, partial structure, physical and/or chemical properties, functional characteristics alone or coupled with a known or disclosed 
For claims drawn to a genus, MPEP § 2163 states the written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species by actual reduction to practice, reduction to drawings, or by disclosure of relevant, identifying characteristics, i.e., structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the claimed genus. See Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1406. 
MPEP § 2163 further states that “[s]atisfactory disclosure of a ‘representative number’ depends on whether one of skill in the art would recognize that the applicant was in possession of the necessary common attributes or features possessed by the members of the genus in view of the species disclosed. For inventions in an unpredictable art, adequate written description of a genus which embraces widely variant species cannot be achieved by disclosing only one species within the genus…Instead, the disclosure must adequately reflect the structural diversity of the claimed genus, either through the disclosure of sufficient species that are ‘representative of the full variety or scope of the genus,’ or by the establishment of ‘a reasonable structure-function correlation.’ Such correlations may be established ‘by the inventor as described in the specification,’ or they may be ‘known in the art at the time of the filing date.’"

The claims recite a genus of yeasts comprising a disrupted, partially deleted, or completely deleted subunit of the inner membrane peptidase (IMP) complex that, when fermented in a fermentation medium comprising glucose, yield a fermented product with a statistically significant reduction in the level of at least one acetate ester. While the specification discloses the reduction to practice of modified Saccharomyces cerevisiae comprising a disrupted, partially deleted, or completely deleted Imp1 subunit of the inner membrane peptidase (IMP) complex (see, e.g., Examples 5-8 of the specification), including strain Y354, there is no evidence of record that the modified S. cerevisiae yields a fermented product with a statistically significant reduction in the level of at least one acetate ester. Moreover, before the effective filing date, it was unpredictable as to whether or not a yeast with a disrupted, partially deleted, or completely deleted subunit of the inner membrane peptidase (IMP) complex when fermented in a fermentation medium comprising glucose would yield a fermented product with a statistically significant reduction in the level of at least one acetate ester. For example, the reference of Steensels et al. (Appl. Environ. Microbiol. 80:6965-6975, 2014; cited on S. cerevisiae strain Y354 and according to the instant specification, Y354 comprises an IMP1 allele that encodes a truncated IMP protein and reduces acetate ester production (p. 42 and 43, Examples 5 and 6). However, according to the applicant’s instant remarks, “the applicants respectfully but firmly disagree that Steensels teaches or suggests that the ethyl acetate ester production of strain Y354 is statistically significantly reduced…no person of ordinary skill in the art at the time of the present application would have concluded that that the strains of Steensels demonstrate statistically significantly reduced acetate ester production” (remarks at pp. 8-9). Thus, given the evidence of record, there is no correlation between the recited modification of a disrupted, partially deleted, or completely deleted subunit of the inner membrane peptidase (IMP) complex and a statistically significant reduction in the level of at least one acetate ester. Accordingly, one of skill in the art would not accept the specification’s disclosure of a modified Saccharomyces cerevisiae comprising a disrupted, partially deleted, or completely deleted Imp1 subunit of the IMP complex as being representative of other yeasts comprising a disrupted, partially deleted, or completely deleted subunit of the inner membrane peptidase (IMP) complex that, when fermented in a fermentation medium comprising glucose, yield a fermented product with a statistically significant reduction in the level of at least one acetate ester as encompassed by the claims. 
As such, the specification, taken with the pre-existing knowledge in the art, fails to satisfy the written description requirement of 35 U.S.C. 112(a). 

Claim Rejections - 35 USC § 103
Appl. Environ. Microbiol. 80:6965-6975, 2014; cited on Form PTO-892 mailed on October 9, 2020; hereafter “Steensels”) is withdrawn in view of the applicant’s amendment to claim 12 to recite “determining that a yeast comprises a disrupted, partially deleted, or completely deleted subunit of the inner membrane peptidase (IMP) complex”. The reference of Steensels does not teach or suggest the step of determining that a yeast comprises a disrupted, partially deleted, or completely deleted subunit of the inner membrane peptidase (IMP) complex.

Claim Rejections - 35 USC § 101
The rejection of claims 12, 15-17, and 21-23 under 35 U.S.C. 101 because the claimed invention is directed to abstract idea without significantly more is withdrawn in view of the applicant’s amendment to the claims and the applicant’s persuasive arguments regarding transformation of a fermentation medium to a fermentation product with a reduced level of at least one acetate ester and integration of the abstract idea into a process for producing a fermented product with a reduced level of at least one acetate ester.

Conclusion
Status of the claims:
Claims 12, 15-17, and 21-26 are pending.
Claims 24-26 are withdrawn from consideration.
Claims 12, 15-17, and 21-23 are rejected.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID J STEADMAN whose telephone number is (571)272-0942.  The examiner can normally be reached on Monday to Friday, 7:30 AM to 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MANJUNATH N. RAO can be reached on 571-272-0939.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/David Steadman/Primary Examiner, Art Unit 1656